—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered March 17, 1997, which, insofar as appealed from as limited by appellant’s briefs, granted defendants’ motion to dismiss the second and fourth causes of action, for deceptive business practices under General Business Law § 349 and breach of fiduciary duty, respectively, unanimously affirmed, with costs.
In this action arising from an oral contract whereby defendants agreed to solicit modeling jobs for plaintiff in return for a commission, the court properly dismissed the second cause of action, alleging violation of General Business Law § 349, since plaintiff did not allege conduct on the part of defendant that was consumer oriented (see, Oswego Laborers’ Local 214 Pension Fund v Marine Midland Bank, 85 NY2d 20).
The cause of action alleging breach of fiduciary duty was also properly dismissed for failure to plead facts giving rise to a fiduciary relationship (CPLR 3016 [b]).
We have considered plaintiff’s remaining arguments and find them to be without merit. Concur — Lerner, P. J., Ellerin, Rubin and Saxe, JJ.